Decided October 18, 1910.
Petition for Rehearing.
[111 Pac. 17.]
Mr. Justice Eakin
delivered the opinion of the court.
5. This motion is based largely upon plaintiff’s contention that the evidence as to the manner in which the work was done, and the acquiescence or acceptance thereof by defendant, and the verdict of the jury thereon in plaintiff’s favor, are conclusive of plaintiff’s right to recover, and that the former opinion of this court encroached upon the province of the jury.
The Mt. Hood Railway & Power Company, the owner of the railroad which was under process of construction, was a party defendant in this action. E. P. Clark was the president and C. W. Miller the general manager of the defendant railway company. For the purpose of showing the relations between the railway company and the defendant the Mason Construction Company, the complaint alleges that “said Mt. Hood Railway & Power Company employed and engaged the Mason Construction Company to perform work and labor on and about the right of way of said railway,” and this is expressly admitted by the answer. The language is very indefinite as to the relations existing between them, but may be broad enough to include a superintendent or- agent of construction, with authority to let contracts; and from what is disclosed in the bill of exceptions there was evidence tending to show that the construction company was- a go-between in the railway company’s dealings with those doing the work, at *261least in clearing the right of way, and if the railway company had a voice in determining what would constitute a compliance with the contract with plaintiff, as the bill of exceptions tends to show, then the directions and other acts of its president and its manager to plaintiffs in relation thereto would bind the construction company. And as disclosed by the bill of exceptions there was evidence tending to show a waiver of a strict performance of the written contract, both as to unsound logs and as to piling the logs on the right of way, and those questions would all be for the consideration of the jury, if they were within the issues. But no such issue is tendered, and the evidence was not offered for that purpose, but to prove a subsequent modification of the contract, which is not alleged; and therefore it was incompetent for either. This objection was made by defendant from the commencement of the trial, and insisted on throughout. Therefore we cannot treat it as though it were an issue.
6. The situation is the same as to the estimates. In so far as the work was accepted by defendant, it would be a waiver of strict performance; but the court refused to permit any evidence by defendant upon thé amount of work done, or its character, or as to whether it was accepted, stating to the jury that there was no question as to the amount of the work done; defendant being concluded by the estimates. And this ruling not only affected the amount of logs, their quality, and whether piled as required, but each of the other items of the work, upon which defendant tendered proof of the amount performed. This took from the jury the right to consider whether there was an acceptance of the work by defendant, and made the estimates final upon that question, and was prejudicial error.
Therefore the motion is denied.
Reversed: Rehearing Denied.